Exhibit BY-LAWS OF CLEAR-LITE HOLDINGS, INC. (AS AMENDED ON MARCH 16, 2010) ARTICLE I OFFICES 1.THE PRINCIPAL OFFICES of the corporation shall be in the City of Boca Raton, State of Florida.The corporation may have such other offices within or outside the State of Florida as the Board of Directors may designate or as the business of the corporation may from time to time require. ARTICLE II STOCKHOLDERS 1.ANNUAL MEETING.The annual meeting of the stockholders shall be held on the first Monday in November of every other year commencing with the year 2007 at the hour of 10:00 a.m., or at such other day and time as the Board of Directors deems appropriate from time to time, for the purpose of electing directors and officers and for the transaction of other business that may come up before the meeting.If the day fixed for the annual meeting shall be declared a legal holiday, such meeting shall be held on the next succeeding business day.If the election of Directors shall not be held on the day designated herein for any annual meeting of the shareholders, or at any adjournment thereof, the Board of Directors shall cause the election to be held at a special meeting of the shareholders as soon thereafter as soon as conveniently may be. 2.SPECIAL MEETING.Special meeting of the stockholders may be called by the directors, or by the President. Special meetings shall be called any time upon the request of the stockholders owning not less than fifty percent (50%) of the outstanding stock of the corporation entitled to vote at such meeting. 3.PLACE OF MEETING.All meetings of the stockholders shall be held at the principal office of the corporation in the City of Boca Raton, State of Florida, or at such other place as shall be determined from time to time by the Board of Directors. If the place of the meeting is not at the principal offices of the corporation, the place of such meeting shall be stated in the call of the meeting. 4.NOTICE OF MEETING.Notice of the time and place of the annual meeting of stockholders shall be given by mailing written notice of the meeting at least ten (10) days prior to the meeting to each stockholder of record of the corporation entitled to vote at such meeting, such notice shall be deemed to be delivered when deposited in the United States mail so addressed, with postage prepaid thereon.The notice of the time and place of special meetings shall be given by written notice or by personal notice five (5) days prior to the meeting to each stockholder of record of the corporation entitled to vote at such meeting. 5.CLOSING OF TRANSFER BOOKS.For the purpose of determining the stockholders entitled to notice of or entitled to vote at any regular meeting of stockholders or any special meeting, or of determining the stockholders entitled to receive payment of any dividend, or in order to make a determination of stockholders for any other purpose, the Directors of the corporation shall provide that the stock transfer books be closed for a stated period, but not to exceed in any case fifty (50) days.If the stock transfer books are to be closed for or the purpose of determining stockholders entitled to noticed of a special meeting or of the annual meeting of stockholders, such book shall be closed for at least fourteen (14) days immediately preceding such meeting.In lieu of closing the stock transfer books, the Board of Directors may fix in advance a date as the record date for any such determination of shareholders, such date in any case to be not more than fifty (50) days and, in the case of a meeting of shareholders, not less than (10) days prior to the date on which a particular action requiring such determination of shareholders is to be taken.If the stock transfer books are not closed and no record date is fixed for determination of shareholders entitled to notice of or to vote at the meeting of shareholders, or shareholders entitled to received payment of a dividend, the date on which notice of the meeting is mailed or the date on which the resolution of the Board of Directors declaring such dividend is adopted, as the case may be, shall be record date for such determination of shareholders entitled to vote at any meeting of shareholders has been made as provided in this section, such determination shall apply to any adjournment thereof. 6.VOTING LISTS.The officer or agent in charge of the stock transfer books for the corporation shall prepare before each meeting of stockholders a complete list of stockholders entitled to vote at the meeting arranged in alphabetical order with the address of and number of shares held by each person.The list shall be prepared five (5) days prior to the stockholders' meeting and shall be keep on file at the principal office of the corporation and subject to inspection during normal business hours by any stockholder. The list shall also be produced and kept open at the stockholders' meeting and shall be subject to inspection by any stockholder during the meeting. 7.QUORUM.The quorum at any annual of special meeting of stockholder shall consist of stockholders representing, capital stock of the corporation entitled to vote at such meetings, except as otherwise specifically provided by law or in the Articles of Incorporation.If a quorum is not present at a properly called stockholders' meeting, the meeting shall be adjourned by then present and an additional and further notice sent to all stockholders notifying them of the adjournment of the meeting and the date and time and place of the adjourned meeting.At such adjourned meeting.At such adjourned meeting, at which a quorum is present or represented, business may be transacted which might have been transacted at the meeting as originally notified. 8.PROXIES.At all meetings of stockholders, a stockholder may vote by proxy executed in writing by the stockholder or by their duly authorized attorney in fact.Such proxy shall be filed with the secretary of the Corporation before or at the time of the meeting. 9.VOTING OF SHARES.At all elections for directors of the corporation, each shareholder may cast as many votes in the aggregate as he is entitled to vote under its charter, multiplied by the number of directors to be elected.Each shareholder may cast a whole number of votes, either in person or by proxy, for one candidate or distribute said votes among two or more candidates.On all other matters each shareholder shall have one vote for each share of stock owned by the shareholder. All elections for directors of the corporation shall be decided by plurality vote.All other questions shall be decided by majority vote. 2 10.VOTING OF SHARES BY CERTAIN HOLDERS.Shares standing in the name of another corporation may be voted by such officer, agent or proxy as the Bylaws of such corporation may prescribe or in the absence of such provision, as the Board of Directors of such corporation may determine.Shares held by an administrator, executor, guardian or conservator may be voted by him, either in person or by proxy, without a transfer of such into her name. Shares standing the name of a trustee may be voted by him, either in person or by proxy, but no trustee shall be entitled to vote shares held by him without a transfer of such shares into her name.Shares standing in the name of a receiver may be voted by such receiver, and the shares held by or under the control of a receiver may be voted by such receiver without the transfer thereof into her name, if authority to do so be contained in an appropriate order of the court by which such receiver was appointed. A shareholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee shall be entitled to vote the shares so transferred. Shares of its own stock belonging to the Corporation shall be voted, directly or indirectly, at any meeting, and shall not be counted in determining the total number of outstanding shares at any given time. 11.ORDER OF BUSINESS.The order of business at all meetings of stockholders shall be as follows: a.Roll call. b.Proof of notice of meeting or waiver of notice. c.Reading of minutes of preceding meeting. d.Reports ofOfficers. e.Reports of Committees. f.Election of Directors. g.Unfinished Business. h.New Business. 12.INFORMAL ACTION BY SHAREHOLDERS.Unless otherwise provided in the Nevada Corporate Law, any action that may be taken at any annual or special meeting of shareholders may be taken without a meeting and without prior notice if a consent in writing, setting forth the action so taken, is signed by the holders of outstanding shares having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote on such action were present and voted. Unless the consents of all shareholders entitled to vote have been solicited in writing, and unless the unanimous written consent of all shareholders has been received, the Secretary shall give prompt notice of the corporate action approved by the shareholders without a meeting. 3 ARTICLE III BOARD OF DIRECTORS 1.GENERAL POWERS.The business and affairs of the corporation shall be managed by the Board of Directors consisting of not less than one or more than five (5) directors.The Board of Directors shall be elected for a term of two years and shall hold office until the successors are elected and qualified.Directors need not be stockholders.In addition to the power and authority granted by the By-Laws and the Articles of Incorporation, the Board of Directors may exercise all such powers of the corporation and do all such lawful acts and things that are not forbidden by statute, Articles of Incorporation, or by these By-Laws. 2.VACANCIES.All vacancies in the Board of Directors, whether caused by resignation, death of otherwise, may be filled by a majority vote of the remaining director or directors, even though they constitute less than a quorum, or by a majority vote of the stockholders.This may be accomplished at any special or regular meeting of the Board of Directors or by the stockholders at any regular or special meeting.A director thus elected to fill any vacancies shall hold office for the unexpired term of their predecessor and until their successor is elected and qualified. 3.REGULAR MEETINGS.A regular meeting of the directors shall be held at the same time as the annual meeting of stockholders.No notice of the regular meeting of the Board of Directors shall be sent.The directors may provide by resolution the time and place for the holding of additional regular meetings other than the meeting at the annual meeting of stockholders, by giving notice under their same provisions as that notice given of a stockholders meeting. 4.SPECIAL MEETINGS.Special meetings of the Board of Directors may be called at any time by the President, or in her absence, by the Vice President, or by any two directors, to be held at the time and place designated in notice of special meeting.The notice of special meeting shall be in the same form and done in the same manner as the notice given for stockholders' meeting. 5.NOTICE.Notice of any special meeting shall be given at least two (2) days previous thereto by written notice delivered personally or mailed to each director at h is business address, or by telegram.If mailed, such notice shall be deemed to be delivered when deposited in the United States mail so addressed, with postage thereon prepaid.If notice be given by telegram, such notice shall be deemed to be delivered when the notice be given to the telegraph company.Any directors may waive notice of any meeting.The attendance of a director at a meeting shall constitute a waiver of notice of such meeting, except; where a director attends a meeting for the purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. 4 6.TELEPHONIC MEETING.A meeting of the Board of Directors may be had by means of a telephone conference or similar communications equipment by which all persons participating in the meeting can hear each other, and the participation in a meeting under such circumstances shall constitute presence at the meeting. 7.QUORUM.The majority of the Board of Directors shall be necessary at all meetings to constitute a quorum for the transaction of business.If less than a quorum is present, the meeting shall be adjourned.Any resolution adopted in writing and executed and signed by a majority of the Board of Directors, accompanied with a showing that the resolution had been presented to all directors, shall constitute and be a valid resolution as if the resolution had been adopted at a meeting at which all directors shall in all respects bind the corporation and constitute full and complete authority for the officers acting pursuant to it. 8.MANNER OF ACTING.The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the Board of Directors. 9.ACTION WITHOUT A MEETING.Any action that may be taken by the Board of Directors at a meeting may be taken without a meeting if a consent in writing, setting forth the action so to be taken, shall be signed before such action by all of the directors. 10.REMOVAL.Any director may be removed for cause by the majority vote of the stockholders or by a majority vote of the Board of Directors.Any director may be removed without cause by a majority vote of the stockholders. 11.RESIGNATION.Any director may resign at any time by giving written notice to the Board of Directors and the President or the Secretary or the corporation.The resignation shall be effective upon receipt of the notice and the acceptance of the resignation shall not be necessary to make it effective. 12.COMPENSATION.The Board of Directors, by resolution, may compensate directors for their services.
